Citation Nr: 1444022	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2010, May 2012 and March 2014, the Board remanded the case for further development, which has not been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At a VA examination in June 2012, a physician's assistant assessed the severity of the Veteran's condition but failed to provide an opinion as to whether the current low back disability was proximately due to, or aggravated by, the Veteran's service-connected pes planus and bilateral knee disabilities.  

In the March 2014 remand, the Board specifically directed the RO to provide the Veteran with a new VA examination that was to be performed by a physician.  However, the subsequent VA examination provided to the Veteran in May 2014 was by the same physician's assistant that conducted the inadequate examination in June 2012.  The RO has not provided any explanation for why the examination and opinion was not provided by a physician.

As noted in the Veteran's September 2014 Appellate Brief, there has not yet been compliance with the Board's remand directives, and a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joint examination by a physician (i.e., not a physician's assistant).  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability is caused by his service-connected pes planus and bilateral knee disabilities. 

The examiner is also to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability is aggravated by his service-connected pes planus and left and right knee disabilities.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



